OPINION — AG — **** COURT FUND — TRANSFERS — MINIMUM BALANCE — LIBRARY FUND **** THE GOVERNING BOARD OF THE COURT FUND AS PRESENTLY CONSTITUTED CAN APPROVE CLAIMS AGAINST SUCH FUND WITHOUT APPROPRIATIONS BY THE EXCISE BOARD. WHILE AUTHORIZED  EXPENDITURES FROM THE COURT FUND ARE LIMITED TO THOSE ENUMERATED IN 20 Ohio St. 1968 Supp., 1304 [20-1304], ALL UNAPPROPRIATED SURPLUS COURT FUNDS IN EXISTENCE ON MAY 17, 1968, THE EFFECTIVE DATE OF THIS ACT, MAY BE EXPENDED FOR ANY AND ALL PURPOSES WHICH WERE LEGAL PRIOR TO MAY 17, 1968.  SECTION 1304, SUPRA, IS INTERPRETED TO MEAN ALL ACCRUALS TO THE COURT FUND AND NOT MERELY ANNUAL ACCRUALS. THE COURT CLERK MUST FOLLOW THE MAJORITY VOTE OF THE BOARD OF TRUSTEES OF THE COUNTY LAW LIBRARY WHEN THEY VOTE FOR A SUPPLEMENT TO THE LAW LIBRARY FUND.  THE FIVE PER CENT OF $4,000 OF ALL ACCRUALS TO THE COURT FUND AS PROVIDED IN 20 Ohio St. 1968 Supp., 1222 [20-1222], MEANS ALL OF SUCH ACCRUALS AND NOT MERELY ANNUAL ACCRUALS. WHERE ACCRUALS TO THE COURT FUND AMOUNT TO $4,000 OR MORE THE COURT CLERK MUST TRANSFER $4,000 TO THE LIBRARY FUND IF ORDERED BY THE LAW LIBRARY BOARD OF TRUSTEES SINCE THE LANGUAGE OF THE STATUTE IS CONSIDERED MANDATORY. IF SUCH ACCRUALS ARE LESS THAN $4,000, THE COURT CLERK MUST STILL TRANSFER FIVE PER CENT OF ALL ACCRUALS TO THE LIBRARY FUND, BUT HE CANNOT TRANSFER AN AMOUNT THAT WOULD SERVE TO REDUCE THE BALANCE OF THE COURT FUND BELOW $3,000. CITE: 62 Ohio St. 1961 322 [62-322], 62 Ohio St. 1967 Supp., 324.1 [62-324.1], 62 Ohio St. 1961 338 [62-338], 62 Ohio St. 1961 336 [62-336] GARY F. GLASGOW